                                                 [Doc. Nos. 4, 5, 6]
                   THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW JERSEY
                            CAMDEN VICINAGE


    MALIBU MEDIA, LLC,

                      Plaintiff,

         v.                            Civil No. 18-8075 (JHR/JS)

    JOHN DOE SUBSCRIBER ASSIGNED
    IP ADDRESS 76.116.253.64

                      Defendant.


                               O R D E R

        This matter is before the Court on the “Motion Seeking Leave

to Serve a Third Party Subpoena Prior to a Rule 26(f) Conference”

(“Motion”) [Doc. No. 4] filed by plaintiff, Malibu Media, LLC. 1

Plaintiff’s motion alleges the John Doe defendant assigned to IP

address 76.116.253.64 infringed its copyrighted works. Plaintiff’s

only identifying information for defendant is the IP address.

Accordingly, plaintiff seeks limited discovery in advance of the

Fed. R. Civ. P. 26(f) conference so that plaintiff may obtain

defendant’s name and address from his or her internet service



1 This Order also addresses plaintiff’s “First Motion for an
Extension of Time Within Which to Effectuate Service of Process”
[Doc. No. 5] and plaintiff’s “Second Motion for an Extension of
Time Within Which to Effectuate Service of Process” [Doc. No. 6].
For good cause shown, the motions for an extension of time within
which to effectuate service [Doc. Nos. 5, 6] are GRANTED and
plaintiff shall effectuate service by December 6, 2018.
                                   1
provider (“ISP”), Comcast Cable Holdings, LLC (“Comcast”). The

Court   exercises     its   discretion   to    decide     plaintiff’s   motion

without oral argument. See Fed. R. Civ. P. 78; L. Civ. R. 78.1.

For the reasons to be discussed, plaintiff’s motion is GRANTED.

Background

       Plaintiff holds the copyright to a multitude of adult films

and content. See Decl. of Collette Pelissier, Ex. A [Doc. No. 4-

5]. Plaintiff alleges defendant used a file distribution network

known as BitTorrent to copy and distribute plaintiff’s copyrighted

works to others. See Compl. at ¶¶ 23-26.

       Plaintiff discovered defendant’s infringement through reports

from its third-party investigator, IPP International UG (“IPP”).

See Compl. at ¶ 25. IPP, through its employee Tobias Fieser,

initially identified defendant while monitoring the BitTorrent

file    distribution    network   for    the    presence     of    potentially

infringing transactions. Declaration of Tobias Fieser [Doc. No. 4-

7] at ¶¶ 6-8. IPP’s forensic servers connected to an electronic

device registered to defendant’s IP address. Id. at ¶ 8. After the

connection, defendant’s IP address was documented distributing

plaintiff’s   copyrighted     content.   Id.    at   ¶¶    8-10.   Thereafter,

plaintiff     filed    suit    against    defendant         alleging    direct

infringement of its copyrighted works. See Compl. at ¶¶ 29-33.

       In order to identify the actual defendant, plaintiff seeks

leave to file a Fed. R. Civ. P. 45 subpoena on defendant’s ISP,

                                     2
Comcast. Pl.’s Br. at 2 [Doc. No. 4-4]. The subpoena would direct

Comcast to divulge the “true name and address” of defendant. Id.

Discussion

      Generally,       “[p]arties      may        obtain    discovery      regarding    any

nonprivileged matter that is relevant to any party’s claim or

defense.” Fed. R. Civ. P. 26(b). However, despite the broad scope

of discovery, parties are generally barred from seeking discovery

before the parties participate in a conference in conformance with

Rule 26(f). Fed. R. Civ. P. 26(d)(1). Nonetheless, in certain

circumstances      a   court    “may    grant        [a    party]   leave     to    conduct

discovery prior to” the Rule 26(f) conference. Malibu Media, LLC

v. John Doe subscriber assigned IP address 47.20.202.138, C.A. No.

16-942 (KM/MAH), 2016 WL 952340, at *1 (D.N.J. Mar. 14, 2016)

(citing Better Packages, Inc. v. Zheng, No. 05-4477 (SRC), 2006 WL

1373055, at *2 (D.N.J. May 17, 2006)).

      To determine if expedited discovery is appropriate a court

should apply a “good cause” test. Malibu Media, LLC v. Doe, C.A.

No. 15-8940 (MCA/MAH), 2016 WL 614414, at *2 (D.N.J. Feb. 16,

2016); Century Media, Ltd. v. John Does 1-77, C.A. No. 12-3911

(DMC/JAD), 2013 WL 868230, at *2 (D.N.J. Feb. 27, 2013). “Good

cause     exists   where       the     need        for     expedited       discovery,    in

consideration of the administration of justice, outweighs the

prejudice to the responding party.” Malibu Media, 2016 WL 614414,

at   *1   (internal     citations      omitted).           Further,    a    court    should

                                              3
consider (1) the timing of the request in light of the formal start

to discovery; (2) whether the request is narrowly tailored; (3)

the purpose of the requested discovery; (4) whether discovery

burdens the defendant; and (5) whether defendant can respond to

the request in an expedited manner. Better Packages, 2006 WL

1373055, at *3.

     Plaintiff contends there is good cause for this Court to grant

its motion because: 1) it makes a prima facie claim for direct

copyright infringement, 2) it has clearly identified the specific

and limited information it seeks through discovery, 3) there are

no alternative means to discover defendant’s true identity, 4) the

subpoenaed information is necessary to advance the infringement

claim, and 5) its interest in knowing defendant’s true identity

outweighs defendant’s privacy interest. Pl.’s Br. at 5-10.

     The Court finds plaintiff has demonstrated good cause to serve

a Rule 45 subpoena on Comcast before a Rule 26(f) conference. This

ruling is consistent with other holdings in similar cases. See,

e.g.,   Manny   Film   LLC   v.   Doe   Subscriber   Assigned   IP   Address

50.166.88.98, 98 F. Supp.3d 693, 696 (D.N.J. 2015) (finding good

cause to allow the plaintiff to discover the name and address of

an IP subscriber); Malibu Media, 2016 WL 614414, at *2 (same);

Good Man Prods., Inc. v. Doe, C.A. No. 14-7906 (ES/MAH), 2015 WL

892941, at *3 (D.N.J. Mar. 2, 2015) (same).



                                        4
     However, Courts impose safeguards to protect the privacy

rights of potentially innocent third parties. See Century Media,

Ltd., 2013 WL 868230, at *3-4 (limiting the subpoena to the name

and address of the account holder); Manny Film, 98 F. Supp.3d at

696 (limiting the subpoena to the name and address of the account

holder and requiring the ISP to provide notice to the subscriber

in order to provide the subscriber an opportunity to challenge the

subpoena before the ISP releases the information requested). The

Court adopts the reasoning of these cases, and thus, will limit

plaintiff’s discovery request to ensure an innocent party is not

unduly burdened.

     Accordingly, for the foregoing reasons,

     IT IS HEREBY ORDERED this 2nd day of October, 2018 that

plaintiff’s “Motion Seeking Leave to Serve a Third Party Subpoena

Prior to a Rule 26(f) Conference” [Doc. No. 4] is GRANTED; and it

is further

     ORDERED that plaintiff’s “First Motion for an Extension of

Time Within Which to Effectuate Service of Process” [Doc. No. 5]

and plaintiff’s “Second Motion for an Extension of Time Within

Which to Effectuate Service of Process” [Doc. No. 6] are GRANTED.

Plaintiff shall effectuate service by December 6, 2018; and it is

further

     ORDERED   that   plaintiff   may   serve   a   Rule   45   subpoena   on

Comcast, defendant’s ISP, which assigned the IP address associated

                                    5
with defendant—76.116.253.64. In the subpoena plaintiff may only

request information regarding the name and address associated with

the IP address. This Order shall be attached to the subpoena; and

it is further

     ORDERED that upon receipt of plaintiff’s subpoena the ISP

shall have thirty (30) days to provide the IP subscriber with a

copy of this Order and plaintiff’s subpoena. Upon receipt of the

subpoena and this Order the IP subscriber has thirty (30) days in

which to file a motion to quash, move for a protective order, or

seek other applicable relief. If the IP subscriber chooses to

contest the subpoena he/she must notify the ISP of his/her intent

so the ISP is on notice not to release personal information to

plaintiff until the issue is resolved by the Court; and it is

further

     ORDERED    that    if   the   IP    subscriber   does      not   contest   the

subpoena within thirty (30) days of receipt of the subpoena and

this Order, the ISP shall provide plaintiff with the requested

information within twenty-one (21) days. Any information plaintiff

receives   from   the   ISP   may   only      be   used   for   the   purpose    of

protecting its rights as set forth in the complaint.


                                        s/ Joel Schneider
                                        JOEL SCHNEIDER
                                        United States Magistrate Judge




                                          6
